Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A) Claims 1, 8 and 14 are unclear as to what exactly ‘group 1- or group2-ionic conductive solid electrolyte’ means. 
B) Claim 7 is awkward and unclear. If the carbon is actually a mix of two carbons, then its not ‘first carbon’. Perhaps ‘is designated as a first carbon material, the carbon material’ and ‘different from the first carbon material’ should be deleted.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is noted with respect to the application of the references to the claims, below:
The claims do not require any Si to be present. Rather, the recitation in the claims appears to be some sort of analytical test.
Any property not discussed by a reference (ie, methylene blue) is deemed unpatentable due to the similarity of the materials disclosed to those claimed. A product and its properties are inseparable, and a reference need not discuss all the inherent properties of their materials.
The examiner takes Official Notice that the conductive solid electrolyte materials are old and known in the art, and their use in batteries/with battery materials is conventional to achieve known effects and properties.
Applicant is presumed to be familiar with the documents assigned to the same entity and may easily avail themselves to the inventors listed therein, such that a thorough discussion of those references is not necessary.

Claims 1-3, 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over PCT/KR2016/006357.
Cho et al. 10340518 is taken as an equivalent. Cho teaches, especially in figs. 1 and 6, graphite with a carbon overcoat for battery materials. See also col. 12. The additional materials in the present claims are obvious to provide an effective battery.
 
Claims 1-6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO2014/136757.
.
 
Claims 1-6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yushin et al. 10256458.
Yushin teaches, especially in fig 12 and col. 7-10, graphene sheets used in batteries. Using ‘partially ’exfoliated graphite is obvious to provide the desired properties. The additional materials in the present claims are obvious to provide an effective battery.
 
Claims 1-3, 5, 6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over PCT CN2015/087266.
Yue et al. 10522834 is taken as an equivalent. Yue teaches, especially in fig. 2 and col. 7, natural graphite which is coated in asphalt and carbonized, used in a battery. The additional materials in the present claims are obvious to provide an effective battery.
 
  Claims 1-14 are rejected under 35 U.S.C. 102a1 as being anticipated by PCT WO/2012105344. US patent 9884934 is taken as an equivalent.
The reference teaches, especially in col. 7 and example 9, partially exfoliated graphite. Carbonization of the polymers/monomers meets claim 7. No difference is seen, noting that various examples of different degrees of exfoliation have differing carbon peak heights, at least one of which would meet the claims. The additional materials in the present claims are obvious to provide an effective battery.
 
Claims 1-6, 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park article (ACS Nano vol. 6 #12 pgs. 10770-10775, pub 2012).
.
 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10998551. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
The additional materials present in the patented composition are obvious as routine additives to make battery/electrode components. The additional materials in the present claims are obvious to provide an effective battery.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10680237. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
The additional materials present in the patented composition are obvious as routine additives to make battery/electrode components. The additional materials in the present claims are obvious to provide an effective battery.
 
 Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10377838. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
The additional materials present in the patented composition are obvious as routine additives to make battery/electrode components. The additional materials in the present claims are obvious to provide an effective battery.
 
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10658126. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
The additional materials present in the patented composition are obvious as routine additives to make battery/electrode components. The additional materials in the present claims are obvious to provide an effective battery.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 20 of U.S. Patent No. 10167198. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
The additional materials present in the patented composition are obvious as routine additives to make battery/electrode components. The additional materials in the present claims are obvious to provide an effective battery.
   
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10113047. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
The additional materials present in the patented composition are obvious as routine additives to make battery/electrode components. The additional materials in the present claims are obvious to provide an effective battery.
   
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-21 of U.S. Patent No. 9711786. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
The additional materials present in the patented composition are obvious as routine additives to make battery/electrode components. The additional materials in the present claims are obvious to provide an effective battery.
 
  Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9683091. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter. Note that method claim 4 is essentially how the present material is formed.

 
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-13 of copending Application No. 16/324997 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim overlapping ranges of the ratio values.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The additional materials present in the patented composition are obvious as routine additives to make battery/electrode components. The additional materials in the present claims are obvious to provide an effective battery.
 
  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Copies of the references not provided herein may be found in application 16/324997.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART L HENDRICKSON whose telephone number is (571)272-1351.  The examiner can normally be reached on Monday-Friday from 9 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stan Silverman, can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736